DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or significant to the present application that has been included in the PTO-892 Notice of References Cited. Pertinent prior art includes:
20190197795 to MONDELLO et al.
10395444 to EDREN et al.
20190154453 to LEONE et al.
20190130669 to BOGGIO


Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 11, 12, 17, and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2019/0108692 to DU et al. (hereinafter “DU”).

Regarding Claim 1 (Original), DU discloses a vehicular autonomous driving system comprising: a plurality of autonomous driving components including:
a plurality of autonomous driving units that control motion of a vehicle; an autonomous driving controller configured to control the plurality of autonomous driving units of the vehicle (the autonomic vehicle control system 15 includes an on-vehicle control system that is capable of providing a level of driving automation. [¶ 0027] … The autonomic vehicle control system 15 preferably includes one or a plurality of vehicle systems and associated controllers that provide a level of driving automation. The vehicle systems, subsystems and controllers associated with the autonomic vehicle control system 15 are implemented to execute one or a plurality of operations associated with autonomous vehicle functions, including, by way of non-limiting examples, an adaptive cruise control (ACC) operation, lane guidance and lane keeping operation, lane change operation, steering assist operation, object avoidance operation, parking assistance operation, vehicle braking operation, vehicle speed and acceleration operation, vehicle lateral motion operation, e.g., as part of the lane guidance, lane keeping and lane change operations, etc. . . . . The vehicle systems and associated controllers of the autonomic vehicle control system 15 may include, by way of non-limiting examples, drivetrain 18 and drivetrain controller (PCM); a steering system, a braking system and a chassis system, which are controlled by a vehicle controller (VCM); a vehicle spatial monitoring system and spatial monitoring controller. [¶ 0028])
a plurality of autonomous driving sensors coupled to the autonomous driving controller and configured to collect autonomous driving data and transmit the autonomous driving data to the autonomous driving controller (Wheel speed sensors monitor individual wheel speeds, and a braking controller that can be mechanized to include anti-lock braking functionality.  [¶ 0033] … The chassis system 26 preferably includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states … a plurality of devices for dynamically controlling a vehicle suspension. The vehicle motion states preferably include, e.g., vehicle speed, steering angle of the steerable front wheels, and yaw rate. The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. [¶ 0034]);
a fault prediction unit, including a processor and memory, configured to predict a potential future fault condition by: monitoring performance data associated with the plurality of autonomous driving components; comparing the performance data associated with the plurality of autonomous driving components to a plurality of performance thresholds; and determining the potential future fault condition for one of the plurality of autonomous driving components, when the performance data associated with the one of the plurality of autonomous driving components compares unfavorably to a corresponding one of the plurality of performance thresholds (The controller detects occurrence of a fault associated with the subsystem when the correlation between the first vibration signature and the fault vibration signature associated with the subsystem is greater than a threshold correlation. [¶ 0003] … The terms “prognosis”, “prognostics”, and related terms are associated with data monitoring and algorithms and evaluations that render an advance indication of a likely future event associated with a component, a subsystem, or a system. Prognostics can include classifications that include a first state that indicates that the component, subsystem, or system is operating in accordance with its specification (“Green” or “G”), a second state that indicates deterioration in the operation of the component, subsystem, or system (“Yellow” or “Y”), and a third state that indicates a fault in the operation of the component, subsystem, or system (“Red” or “R”). The terms “diagnostics”, “diagnosis” and related terms are associated with data monitoring and algorithms and evaluations that render an indication of presence or absence of a specific fault with a component, subsystem or system. [¶ 0042] … The subsystem 30 may include any one of the internal combustion engine, electric motor/generator, the steering system 22, the braking system 24, the chassis system 26, the HVAC system 28, an engine starter, an alternator/generator device, a windshield wiper system, etc. [¶ 0047] … each of the subsystems 30 exhibits, upon occurrence of a fault, a vibration fault signature that may be advantageously described in the frequency domain. The vibration fault signature may be associated with a fault in the actuator 34, a fault associated with the rotatable member 36, and/or a fault associated with an element that is connected to the actuator 34. [¶ 0057] … FIG. 2 schematically shows a routine 200 that is executed as part of the vibration-based monitoring system 20, and is associated with operation of an embodiment of the vehicle 10 that is described with reference to FIG. 1, including one or a plurality of subsystems 30, and one or multiple noise/vibration sensors 40 that communicate with the monitoring controller 42. The routine 200 includes a process to detect and isolate a fault associated with one of the aforementioned subsystems 30 that includes determining a correlation between an observed vibration signature and a vibration fault signature for a fault associated with the subsystem. [¶ 0058]  … Each counter is compared to an associated threshold (224), and when the counter is greater than the associated threshold (224)(1), a fault can be reported out that is associated with the particular vehicle subsystem 30 (226). When the counter is less than the associated threshold (224)(0), a possible or pending fault can be reported out for the particular vehicle subsystem 30 (228). Either way, the iteration ends (230). Fault reporting and pending fault reporting can include communicating to the vehicle operator via the HMI system 16. Alternatively or in addition, the fault or pending fault reporting can include communicating to the off-board controller 95 via the communication network 90. [¶ 0068])

Regarding Claim 2 (Original), DU discloses the vehicular autonomous driving system of claim 1.
DU further discloses: 
wherein the performance data associated with at least one of the plurality of autonomous driving components includes 
component characteristic data measured over time (Each of the vehicle systems and associated controllers may further include one or more subsystems and an associated controller. … Data recording can include periodic and/or event-based data recording, single time-point data recording and/or consecutive time-point data recording for certain time duration, such as before and/or after the trigger of an event. [¶ 0029]) and 
wherein comparing the performance data associated with the at least one of the plurality of autonomous driving components to a corresponding at least one of the plurality of performance thresholds includes 
determining a deviation between the component characteristic data measured over time and a corresponding nominal characteristic data and comparing the deviation between the component characteristic data measured over time and the corresponding nominal characteristic data to the corresponding at least one of the plurality of performance thresholds (The controller detects occurrence of a fault associated with the subsystem when the correlation between the first vibration signature and the fault vibration signature associated with the subsystem is greater than a threshold correlation. [¶ 0003] … Each of the vehicle systems and associated controllers may further include one or more subsystems and an associated controller. … Data recording can include periodic and/or event-based data recording, single time-point data recording and/or consecutive time-point data recording for certain time duration, such as before and/or after the trigger of an event. [¶ 0029] … The terms “calibration”, “calibrate”, and related terms refer to a result or a process that compares an actual or standard measurement associated with a device with a perceived or observed measurement or a commanded position. [¶ 0040] … Furthermore, each of the subsystems 30 exhibits, upon occurrence of a fault, a vibration fault signature that may be advantageously described in the frequency domain. The vibration fault signature may be associated with a fault in the actuator 34, a fault associated with the rotatable member 36, and/or a fault associated with an element that is connected to the actuator 34. [¶ 0057] … FIG. 2 schematically shows a routine 200 that is executed as part of the vibration-based monitoring system 20, and is associated with operation of an embodiment of the vehicle 10 that is described with reference to FIG. 1, including one or a plurality of subsystems 30, and one or multiple noise/vibration sensors 40 that communicate with the monitoring controller 42. The routine 200 includes a process to detect and isolate a fault associated with one of the aforementioned subsystems 30 that includes determining a correlation between an observed vibration signature and a vibration fault signature for a fault associated with the subsystem. [¶ 0058])

Regarding Claim 7 (Original), the combination of DU and KUMAR teaches the vehicular autonomous driving system of claim 2.
DU further discloses:
wherein the component characteristic data includes a hardware-specific characteristic (FIG. 3 schematically shows a frequency correlation routine 300, which is executed as part of step 218 of the routine 200 that is executed in the vibration-based monitoring system 20, and is associated with operation of an embodiment of the vehicle 10, one or a plurality of the subsystems 30, and one or multiple noise/vibration sensors 40 that communicate with the monitoring controller 42. The frequency correlation routine 300 includes a process to isolate a fault to one of the vehicle subsystems 30 based upon a frequency correlation between a subsystem fault frequency associated with a fault vibration signature from each of the vehicle subsystems 30 and noise/vibration signals that are measured employing the on-vehicle noise/vibration sensors 40. [¶ 0069] … Each of the vehicle subsystems 30 has an associated fault signature vibration N, which includes one or more frequencies or frequency ranges at which the noise/vibration signal is elevated or at a maximum level when a fault has occurred in the associated vehicle subsystem 30. [¶ 0071])

Regarding Claim 10 (Original), DU discloses the vehicular autonomous driving system of claim 1.
DU further discloses:
wherein plurality of autonomous driving components further include components of at least one vehicle accessory (the vehicle 10 includes an autonomic vehicle control system 15 that is disposed to effect a level of automatic vehicle control. [¶ 0026] … The vehicle systems and associated controllers of the autonomic vehicle control system 15 may include, by way of non-limiting examples, drivetrain 18 and drivetrain controller (PCM); a steering system, a braking system and a chassis system, which are controlled by a vehicle controller (VCM); a vehicle spatial monitoring system and spatial monitoring controller, a human-machine interface (HMI) system 16 and associated HMI controller; an HVAC system and associated HVAC controller; operator controls and an associated operator controller; and a vehicle lighting, illumination and external signaling system and associated lighting controller. [¶ 0028] … The HVAC system 28 is disposed to manage the ambient environment in the passenger compartment, including, e.g., temperature, humidity, air quality and the like, in response to operator commands. [¶ 0035] … The HMI system 16 provides for human/machine interaction, for purposes of directing operation of an infotainment system, an on-board GPS tracking device, a navigation system and the like. [¶ 0038]) 

Regarding Claim 11 (Original), the features of Claim 11 are essentially the same as Claim 1 with the System of Claim 1 performing the Method of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 12 (Original), the features of Claim 12 are essentially the same as Claim 2 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 7 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 1 with a DU further disclosing “Non-transitory computer storage media storing instructions that when executed by one or more processors, cause the one or more processors to perform operations” (The flowchart and block diagrams in the flow diagrams illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products … each block in the flowchart or block diagrams may represent a module, segment, or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s). … each block of the block diagrams and/or flowchart illustrations, and combinations of blocks in the block diagrams and/or flowchart illustrations, may be implemented by special purpose hardware-based systems that perform the specified functions or acts, or combinations of special purpose hardware and computer instructions. These computer program instructions may also be stored in a computer-readable medium that can direct a controller or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instructions to implement the function/act specified in the flowchart and/or block diagram block or blocks. [¶ 0074]) performing Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 1.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 rejected under 35 U.S.C. 103 as being unpatentable over DU in view of U.S. Patent Publication 2019/0176639 to KUMAR et al. (hereinafter “KUMAR”).

Regarding Claim 3 (Original), DU discloses the vehicular autonomous driving system of claim 2.
While DU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KUMAR teaches: 
wherein the nominal characteristic data is determined by the fault prediction unit via machine learning (By using data sensed on-board the vehicle, in association with vehicle and fleet driving statistics, the state of health of the battery may be calculated more accurately. … The technical effect of defining thresholds for each battery characteristic based on statistical, machine-learning, and empirical methods, and estimating the battery end of life based on a trajectory of each battery characteristic towards the corresponding threshold is that the different mechanisms of battery degradation may be accounted for. [¶ 0008] … a battery management system (BMS) may be present on-board the vehicle, where the BMS is electrically and thermally coupled to the battery and communicates with the vehicle controller. The Battery Monitor Sensor (BMS) monitors and calculates the actual battery condition (State of charge (SOC), state of health (SOH) and state of function (SOF)). It consists of hardware and software. The hardware includes a single chip solution to measure battery voltage, battery current and temperature. These inputs are used to calculate the actual battery state. The BMS learns the battery state of the connected battery over time and keeps the actual battery state in RAM and periodically saves the learned and adapted battery parameters to non-volatile memory (NVM). [¶ 0047] … after sensing the one or more parameters associated with battery degradation, the controller may compare the sensed data on a current iteration of the routine to data sensed on a previous iteration of the routine to update the rate of degradation of the battery (from a base rate) in real-time. For example, the controller may predict a state of degradation of a vehicle battery based on a determined metric derived from a sensed vehicle operating parameter, including a past history of the determined metric. [¶ 0066] … machine learning techniques for pattern recognition may also be implemented to define the thresholds. … pattern learning within a machine-learning framework, also referred to as Supervised Learning, may be applied. [¶ 0069] … the various alerts, communications and control strategies, that send messages to the driver/maintenance personnel and curtail functionality, may be executed in a step-wise manner as the predicted end of life of the battery becomes shorter. … vehicle drivers may be warned of an imminent battery failure and to expect loss of assist in the steering system or periodic shut-down of climate control or entertainment systems as corresponding EOL thresholds are reached. … step-wise providing of notifications and the step-wise limiting of an autonomous vehicle's functionality is shown with reference to FIG. 9. At 322, after learning the performance characteristics, the EOL thresholds may be updated, as elaborated at FIGS. 7-8. [¶ 0104])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DU with that of KUMAR for advantage by converting the sensed state of health into an estimate of a remaining time or duration of vehicle operation before component servicing is required, a vehicle operator may be better notified of the condition of the component. As a result, timely component servicing may be ensured, improving vehicle performance. (KUMAR: ¶ 0008)

Regarding Claim 4 (Original), DU discloses the vehicular autonomous driving system of claim 2.
While DU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KUMAR teaches: 
wherein the corresponding at least one of the plurality of performance thresholds is set based on an amount of likelihood that an amount of deviation between the component characteristic data measured over time and the corresponding nominal characteristic data indicates a future fault in the at least one of the plurality of autonomous driving components (At FIG. 5, map 500 depicts a probability distribution function of measured internal resistance values of failed batteries … and EOL thresholds. Herein, the initial choice of the EOL-threshold for the internal resistance of the battery may be too high or low, depending on the metrics under consideration. A first example of an initial EOL-threshold 502 with respect to the probability distribution of internal resistance values observed in a large sample of failed batteries is shown at map 500. [¶ 0117] … Water loss and corrosion are failure mechanisms that are correlated to high internal battery resistance. Assume that a diagnostic/prognostic system is in place that monitors normed internal battery resistance (RiTNom), and that it follows the process described in FIG. 7. Assume further that monitoring has occurred for at least the prescribed monitoring period TRiTNom. If the BISF-metric corresponding to water loss indicates that the percentage of vehicles in the field that have starting failures due to water loss is too high, the EOL failure threshold must be made smaller so that it includes a larger percentile of batteries are diagnosed as having degraded batteries. This is illustrated at map 510 as the adapted EOL threshold 504. By updating the EOL threshold, more failing batteries are brought to the attention of owners and service personal, so they could be exchanged before a vehicle becomes stranded. [¶ 0118] … Communication to the driver himself may take the form of a warning light or text on the dashboard, an email or SMS sent to the driver's account, or a notice sent to an app on a driver's mobile device. The communication strategy may trigger new or different communication means to the driver or outside world as the thresholds coming closer to the predicted end if life are passed. For example, if the time to failure is estimated to be within three months, an indicator on the dashboard may be activated. If the battery is not changed and a time to failure within less than two months is predicted, a text message may appear on the dashboard when the vehicle is started. Passing subsequent thresholds may trigger emails to the driver and an alert to the dealership. [¶ 0134])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XXX with that of YYY for advantage of converting the sensed state of health into an estimate of a remaining time or duration of vehicle operation before component servicing is required, a vehicle operator may be better notified of the condition of the component. As a result, timely component servicing may be ensured, improving vehicle performance. (KUMAR: P 0008)

Regarding Claim 13 (Original), the features of Claim 13 are essentially the same as Claim 3 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 14 (Original), the features of Claim 14 are essentially the same as Claim 4 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Claims 5, 6, 15, and 16 rejected under 35 U.S.C. 103 as being unpatentable over DU and KUMAR in view of U.S. Patent Publication 2017/0185078 to WEAST et al. (hereinafter “WEAST”).

Regarding Claim 5 (Original), the combination of DU and KUMAR teaches the vehicular autonomous driving system of claim 4.
While DU further discloses autonomous driving components (the vehicle 10 includes an autonomic vehicle control system 15 that is disposed to effect a level of automatic vehicle control. [¶ 0026] … The vehicle systems and associated controllers of the autonomic vehicle control system 15 may include, by way of non-limiting examples, drivetrain 18 and drivetrain controller (PCM); a steering system, a braking system and a chassis system, which are controlled by a vehicle controller (VCM); a vehicle spatial monitoring system and spatial monitoring controller, a human-machine interface (HMI) system 16 and associated HMI controller; an HVAC system and associated HVAC controller; operator controls and an associated operator controller; and a vehicle lighting, illumination and external signaling system and associated lighting controller. [¶ 0028] … The HVAC system 28 is disposed to manage the ambient environment in the passenger compartment, including, e.g., temperature, humidity, air quality and the like, in response to operator commands. [¶ 0035] … The HMI system 16 provides for human/machine interaction, for purposes of directing operation of an infotainment system, an on-board GPS tracking device, a navigation system and the like. [¶ 0038]), DU does not rank/order their relative importance. That is, while the combination of DU and KUMAR does not explicitly teach, or is not relied on to teach, in the same field of endeavor, WEAST teaches: 
wherein the amount of likelihood is set based on a relative importance of the at least one of the plurality of autonomous driving components to autonomous driving (The sensor weighting module 206 is configured to determine a weight value associated with each sensor 140 of the compute system 100. To do so, the sensor weighting module 206 may determine a level of importance or criticality of each sensor 140. The level of importance of each sensor 140 may be based on various considerations and/or characteristics of the compute system 100 and/or the automated compute system 150. For example, the sensor weighting module 206 may apply a high weight value to sensors 140 associated with safety or other critical functions of the compute system 100. Conversely, the sensor weighting module 206 may apply a low weight value to sensors 140 associated with non-critical functions of the compute system 100, such as convenience features (e.g., sensors associated with heated seats or entertainment systems). [¶ 0025] … The sensor malfunction management module 208 is configured to monitor operation of the sensors 140 to determine whether any sensor 140 is malfunctioning. If so, the sensor malfunction management module 208 is configured to compensate for the loss of the malfunctioning sensor 140 using other sensors 140 of the compute system 100 as discussed below. The illustrative sensor malfunction management module 208 includes a sensor weighting determination module 210, a sensor function replacement determination module 212, and a sensor processing adjustment module 214. The sensor weight determination module 210 is configured to determine the weight of the malfunctioning sensor 140 and determine whether the controller 102 has experienced a critical failure based on the weight value. In the illustrative embodiment, the sensor weighting determination module 210 may determine the weight for the malfunctioning sensor 140 based on the sensor weighting rules 224 determined by the sensor weighting module 206, but may use other methodologies for determining the corresponding weight value in other embodiments. As discussed above, the weight value of each sensor 140 is indicative of the importance or criticality of that particular sensor. The weight value may be based on, for example, the sensor data produced by the malfunctioning sensor 140, the present operational environment, and/or other characteristics of the malfunctioning sensor 140, the controller 102, the compute system 100, the automated compute system 150, and/or other criteria. [¶ 0026])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DU and KUMAR with that of WEAST for advantage of a controller 102 forms a portion of an automated compute system 150, such as an autonomous vehicle, robot, or other intelligent compute system. The controller 102 utilizes the sensor data produced by the sensors 140 to control various operations of the automated compute system 150 and/or compute system 100. (WEAST: ¶ 0013)

Regarding Claim 6 (Original), the combination of DU and KUMAR teaches the vehicular autonomous driving system of claim 4.
While DU further discloses a plurality of autonomous driving components (the vehicle 10 includes an autonomic vehicle control system 15 that is disposed to effect a level of automatic vehicle control. [¶ 0026] … The vehicle systems and associated controllers of the autonomic vehicle control system 15 may include, by way of non-limiting examples, drivetrain 18 and drivetrain controller (PCM); a steering system, a braking system and a chassis system, which are controlled by a vehicle controller (VCM); a vehicle spatial monitoring system and spatial monitoring controller, a human-machine interface (HMI) system 16 and associated HMI controller; an HVAC system and associated HVAC controller; operator controls and an associated operator controller; and a vehicle lighting, illumination and external signaling system and associated lighting controller. [¶ 0028] … The HVAC system 28 is disposed to manage the ambient environment in the passenger compartment, including, e.g., temperature, humidity, air quality and the like, in response to operator commands. [¶ 0035] … The HMI system 16 provides for human/machine interaction, for purposes of directing operation of an infotainment system, an on-board GPS tracking device, a navigation system and the like. [¶ 0038]), DU does not rank/order their relative importance. That is while the combination of DU and KUMAR does not explicitly teach, or is not relied on to teach, in the same field of endeavor, WEAST teaches: 
wherein the amount of likelihood is set to a first likelihood for a first of the plurality of autonomous driving components to autonomous driving of high relative importance to autonomous driving and wherein the amount of likelihood is set to a second likelihood for a second of the plurality of autonomous driving components of low relative importance to autonomous driving and wherein the first likelihood is less than the second likelihood (The sensor weighting module 206 is configured to determine a weight value associated with each sensor 140 of the compute system 100. To do so, the sensor weighting module 206 may determine a level of importance or criticality of each sensor 140. The level of importance of each sensor 140 may be based on various considerations and/or characteristics of the compute system 100 and/or the automated compute system 150. For example, the sensor weighting module 206 may apply a high weight value to sensors 140 associated with safety or other critical functions of the compute system 100. Conversely, the sensor weighting module 206 may apply a low weight value to sensors 140 associated with non-critical functions of the compute system 100, such as convenience features (e.g., sensors associated with heated seats or entertainment systems). [¶ 0025] … The sensor malfunction management module 208 is configured to monitor operation of the sensors 140 to determine whether any sensor 140 is malfunctioning. If so, the sensor malfunction management module 208 is configured to compensate for the loss of the malfunctioning sensor 140 using other sensors 140 of the compute system 100 as discussed below. The illustrative sensor malfunction management module 208 includes a sensor weighting determination module 210, a sensor function replacement determination module 212, and a sensor processing adjustment module 214. The sensor weight determination module 210 is configured to determine the weight of the malfunctioning sensor 140 and determine whether the controller 102 has experienced a critical failure based on the weight value. In the illustrative embodiment, the sensor weighting determination module 210 may determine the weight for the malfunctioning sensor 140 based on the sensor weighting rules 224 determined by the sensor weighting module 206, but may use other methodologies for determining the corresponding weight value in other embodiments. As discussed above, the weight value of each sensor 140 is indicative of the importance or criticality of that particular sensor. The weight value may be based on, for example, the sensor data produced by the malfunctioning sensor 140, the present operational environment, and/or other characteristics of the malfunctioning sensor 140, the controller 102, the compute system 100, the automated compute system 150, and/or other criteria. [¶ 0026])

Motivation to combine the teaching of DU and KUMAR with that of WEAST given in Claim 5 above.

Regarding Claim 15 (Original), the features of Claim 15 are essentially the same as Claim 5 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 16 (Original), the features of Claim 16 are essentially the same as Claim 6 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over DU in view of U.S. Patent Publication 2015/0112504 to BINION et al. (hereinafter “BINION”).

Regarding Claim 8 (Original), DU discloses the vehicular autonomous driving system of claim 2.
While DU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor BINION teaches: 
wherein the component characteristic data includes a software-specific characteristic (The onboard system 14 also includes hardware, firmware and/or software subsystems that monitor and/or control various operational parameters of vehicle 12. In the example system 10 of FIG. 1, a braking subsystem 40 generates data indicative of how the brakes of vehicle 12 are applied (e.g., an absolute or relative measure of applied braking force, or a binary indicator of whether the brakes are being applied at all, etc.), a speed subsystem 42 generates data indicative of how fast the vehicle 12 is being driven (e.g., corresponding to a speedometer reading, or corresponding to a driver input such as depression of a gas pedal, etc.), a steering subsystem 44 generates data indicative of how the vehicle 12 is being steered (e.g., based on the driver's manipulation of a steering wheel, or based on automated steering control data, etc.), and a diagnostics subsystem 46 generates other information pertaining to the operation of vehicle 12, such as warning information to indicate dangerous or improper operation, and/or error codes to indicate software and/or hardware malfunctions within vehicle 12. [¶ 0022] … the braking subsystem 40, speed subsystem 42, steering subsystem 44, diagnostics subsystem 46, and/or a different subsystem not shown in FIG. 1 also generate(s) data indicating whether one or more automated driving systems are currently activated for vehicle 12. … the speed subsystem 42 may generate data indicating whether a conventional cruise control system is currently activated, and/or the braking subsystem 40 or steering subsystem 44 may generate data indicating whether assisted steering and/or assisted braking systems are currently activated. … a unit of onboard system 14 (e.g., diagnostics subsystem 46, or another unit not shown in FIG. 1) may generate data indicating whether vehicle 12 is in an automated transmission mode or a manual transmission mode, or whether the driving of vehicle 12 is currently subject to complete automated/machine control rather than manual (human) control, etc. … a unit of onboard system 14 not shown in FIG. 1 (or a combination of units, such as a combination that includes subsystems 40 and 42) may generate data indicative of motion of the vehicle 12 relative to all six degrees of freedom (i.e., forward/backward, up/down, left/right, pitch, yaw, and roll). … the generated data may indicate translational and rotational G-forces (e.g., using accelerometers), which can be used to deduce directional speed and acceleration with respect to each degree of freedom. [¶ 0023])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DU with that of BINION for advantage where a data analysis unit 74 not only accesses correlation data 90 (e.g., for purposes of risk determination unit 80 and/or vehicle identification unit 84), but also stores information in correlation data 90. For example, data analysis unit 74 (or interface 62) may send data received from onboard system 14 to correlation data 90 in order to further develop existing correlation models and increase the accuracy of predictive modeling. (BINION: ¶ 0056)

Regarding Claim 18 (Original), the features of Claim 18 are essentially the same as Claim 8 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 8.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over DU in view of U.S. Patent Publication 2018/0276913 to GARCIA et al. (hereinafter “GARCIA”).

Regarding Claim 9 (Original), DU discloses the vehicular autonomous driving system of claim 1.
While DU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor GARCIA teaches: 
wherein an indication of the potential future fault condition is transmitted to a diagnostic unit via a wireless communication link or via a charging port of the vehicle (In one embodiment, modules are configured to produce periodic status data, and to pass on status data received from sensors and other components. A module may include a processor and memory, or a separate processor and memory module may be used to collect data. In addition to module, sensor and component status, data packets are monitored over the various buses to detect data corruption, faults or other anomalies. A particular fault code can be assigned, and the information can be sent to the remote server through wireless transceiver 230. Alternately, a wired upload of status data can be done periodically, such as when the vehicle is at a charging station. [¶ 0044])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DU with that of GARCIA for advantage of full feature tracking of each battery cell. Data from the SOH Report provides users with granular detail on the full usage life of each battery cell and provide the ability to better root cause battery cell failures and predict future failures. (GARCIA: ¶ 0043) 

Regarding Claim 19 (Original), the features of Claim 19 are essentially the same as Claim 9 with the System of Claim 1 performing the Method of Claim 11 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644